Title: From James Madison to Thomas Jefferson, 4 September 1806
From: Madison, James
To: Jefferson, Thomas



Dear Sir
ca. 4 September 1806

I recd. by last mail your favor of the 28. Ult. & now forward such communications from Washington as have been recd. since my last.  The freak of Mellimelli exceeds all the preceding vexations.  I have written to Wagner to save us from the persecution of a visit from him, in case he should not be faced about at Baltimore; and to give Lear & the functionary at Tunis an explanation of the adventure.  I cannot yet decide whether our trip to Monticello is to be this or the ensuing week.  We have just had a pretty shower, that is to say, last evening.  The three preceding ones, though inconsiderable, have produced a general verdure, have aided materially the Tobo. and been of some little service to the Corn.  This last article however must be far short of half a crop, In many instances it will not amount to a fourth.  Yrs. with respect & affe


James Madison


